Although the principal business of the employer was not a hazardous employment within the enumeration of the Workmen's Compensation Law (Cons. Laws, ch. 67, § 3), the claimant-employee was a person engaged in one of the hazardous employments so enumerated, to wit: Group 2, the Care of Buildings, and hence entitled to compensation under the provisions of section 2, subdivision 4 (Matter of Glatzl v. Stumpp, 220 N.Y. 71).
The order should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed.